MEMORANDUM **
Dagoberto Luna-Martinez appeals from the 37-month sentence imposed following his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Luna-Martinez contends that the’ district court erred by enhancing his sentence. Specifically, he asserts that his 2003 and 2004 removals, which were executed pursuant to reinstated removal orders entered by an immigration official, were unlawful and cannot satisfy either the removal requirement of 8 U.S.C. § 1326(b), or the deportation requirement of U.S.S.G. § 2L1.2(b)(l). This contention is foreclosed. See United States v. Diaz-Luevano, 494 F.3d 1159, 1161-62 (9th Cir. 2007) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.